Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “spacers” recited in claims 7 and 8 must be shown or the feature(s) canceled from the claims.  Moreover, if the “spacers” are the “annular body 24” (Fig. 1) discussed in the specification, the specification or claims should be amended so as to render the usage consistent.
The “curved” “holding elements” recited in claim 13 and discussed in PGPub paragraph 47, with reference to Figure 4, should be shown in the Figures.
The “tapered free tip” recited in claim 15 is not identified in the Figures.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at line 2, recites “at least one long heating conductor” (Exr’s emphasis). The term “long” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 	Also in claim 1, the next to last line, “off” evidently should instead be “of”.
	Claim 10 recites “holding elements... [that] extend downward in one piece and in one part” (Exr’s emphasis), which should be translated into colloquial English.
	In claim 20, “said tapered tip” lacks an antecedent basis. Moreover, “an upper wider region” (Exr’s emphasis) refers to a geometrical context which has not been established, and a comparison with a presumably “narrower” region which has not been identified, rendering the claim indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-10 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2 324 693 A to McWilliams et al (“M”).
Referring to Figure 4 and 5:6 – 6:15 (“page:line”), M discloses all of the subject matter of claim 1, including a “heating conductor” 4 in a “corrugated flat strip” form, “a support body” 6 made of “mica,” “supporting means [2] for said support body” 6, “on a bottom side [i.e., edge] of said strip, and holding elements” 5 which “protrude downward” and are “pushed into said support body” 6.
The mica support body 6 of M is either inherently compressed or adhesively bonded, since shaped mica heater adjuncts are thus formed by reason of their resulting uniform density and strength, or these compositions would have been obvious for the same reason.
As recited in claim 5, the support body of M is “a thin plane-parallel plate” (5:10-11).
As recited in claims 7 and 8, M discloses a “spacer” for “a cooktop plate” in the form of an “encircling ring” 7 (5:19-23).
As in claims 9 and 10, M discloses “holding elements [5]... integrally formed on said heating conductor,” and “extend[ing] downward in one piece” (5:6-7).
As in claim 25, M discloses such a “heating device” used as “an electric cooktop” (5:20-23).
Claim Rejections - 35 USC § 103
s 11-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over M in view of US Pat. 6,216,334 to Hughes.
Noting that the length of the “holding elements” of M, as well as the heater power, are both left unremarked, since both are determined routinely in accord with strength and cooking power requirements, only claim 13 differs substantively from M in calling for the “holding elements” to have a “curved... longitudinal profile.”
Hughes discloses an analogous cooktop heater with holding elements 3 having a curved longitudinal profile (col. 2, lines 28-36, and Fig. 1). It would have been obvious to utilize curved holding elements to strengthen them, which is desirable for holding elements that are pushed through the “support body.”

Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over M in view of US Pat. 6,201,220 to Mendieta.
Claims 14 and 15 differ from M in calling for the “holding elements” to have a “tapered design” and “a tapered free tip.” Mendieta discloses, at Figures 1-4 and column 2, lines 36-56, holding elements 3 with a tapered design and a tapered free tip 3a.
As recited in claim 16 and 17, Mendieta discloses a “holding element... base region,.. adjoining a bottom edge of... heating conductor [2]” (Fig. 1 esp.), where the “base region has a constant width” in the region between the tapered tip end region 3a and the portion fastened to the heating conductor 2. 
As recited in claims 18 and 19, each “holding element [3] is formed on... one... base region” (i.e., the adjacent constant width region) and has “a tapered free tip adjoining said base region.” 

As recited in claim 20, the “tapered [free] tip is narrower in an upper wider region than a minimum width of said base region” (Exr’s emphasis), which requirement is satisfied by “an upper wider region” halfway between the tip end of the holding element and the transition from tapered to base region.
As recited in claim 22, Mendieta, at Figure 1, shows a base (constant width) region approximately equal to that of the heating conductor (100%), which, while duly acknowledging that proportions ought not be assumed to be accurately depicted, at least suggests comparable widths, as in claim 22.
And it would have been obvious to thus design the holding element proportions, making the heating conductor and base region widths comparable, since Mendieta shows such to securely mount the subject heating conductor.
Allowable Subject Matter
Claim 23 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	2/25/22